BROSMAN, Judge
(concurring):
The approach of the principal opinion in this case is of particular significance because of its differentiation of mental capacity from mental responsibility in terms of the time at which the issue may be decided finally, and the voting percentage required for decision. Article 51(5) of the Uniform Code, 50 USC § 626, certainly does not make clear such a dichotomy.
On the other hand, in Federal practice an overt differentiation exists between the treatment of irresponsibility and that of incapacity. Of course, in each instance the accused need only raise a reasonable doubt of sanity. See United States v. Chisolm, 149 Fed 284 (SD Ala). However, under 18 USC § 4224 — enacted in September 1949 — a district judge is required to pass on mental incapacity and no jury trial is contemplated. See Jordan v. United States, 207 F2d 28 (CA DC Cir). The Federal statute quite clearly intends that the judge shall not submit the issue to the jury. See Weihofen, Mental Disorder as a Criminal Defense, 1954 ed, page 446. Federal courts had previously followed the common law practice, under which the judge might determine mental incapacity for himself— or could either submit it to the jury or utilize a commission. Indeed, it was open to him to direct the jury to decide the issue of incapacity along with that raised by the plea of not guilty. See United States v. Fore, 38 F Supp 140 (SD Cal). See also Weihofen, supra, page 456.
These last authorities manifestly support the procedure used by the law officer in the present case. Today about one-quarter of the state courts continue to permit the judge to exercise the discretion he enjoyed at common law. While approximately one-half of American jurisdictions have at one time or another divested the judge of his discretion as to method of determination, only eleven now retain the requirement of jury trial. See Weihofen, supra, page 445.
The current Federal practice — together with the trend of the law in the states — seems to support Judge Lati-mer’s result, under which the decision of the law officer will, in most instances, determine the question. The distinction he takes between mental responsibility, on the one hand, and mental incapacity, on the other, may be sustained ■ — despite their identical treatment in Article 51(b)- — on the ground that irresponsibility is necessarily a question the members of the court must decide in reaching their ultimate findings.